Quillian, Judge.
Appeal was taken from the grant of the defendant’s motion for judgment notwithstanding the verdict. The defendant had alternatively moved for a new trial but this motion was not ruled on. Under authority of Speer v. Gemco Elevator Co., 134 Ga. App. 360 (214 SE2d 425), and McConnell v. Brenau College, 134 Ga. App. 470 (215 SE2d 25), the case is remanded to the trial court with direction that the motion for new trial be ruled on, after which the losing party shall be free to enter an appeal.

Remanded with direction.


Pannell, P. J., and Clark, J., concur.